Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ms. Vatland on 6/3/2021.

The application has been amended as follows:
Please replace claims 19 and 20 with the following:
19.        (Currently Amended)		A method for treating Celiac disease in a subject, such as one having a non-homozygous HLA-DQ2.5 genotype, the method comprising:
administering to the subject a first composition comprising 3, 9, 30, 60, 90, 150, 300, 450, 600, 750, or 900 micrograms of  a first peptide and an amount of each of a second and a third peptide that is equimolar to the first peptide; and
subsequently administering to the subject a second composition comprising 300 micrograms or up to 900 micrograms of  the first peptide and an amount of each of the second and third peptides that is equimolar to the first peptide, wherein:
the first peptide comprises the amino acid sequence ELQPFPQPELPYPQPQ (SEQ ID NO: 1), wherein the N-terminal glutamate is a pyroglutamate and the C-terminal glutamine is amidated;
the second peptide comprises the amino acid sequence EQPFPQPEQPFPWQP (SEQ ID NO: 2), wherein the N-terminal glutamate is a pyroglutamate and the C-terminal proline is amidated; and
the third peptide comprises the amino acid sequence EPEQPIPEQPQPYPQQ (SEQ ID NO: 3), wherein the N-terminal glutamate is a pyroglutamate and the C-terminal glutamine is amidated.  

20.        (Currently Amended)		The method of claim 19, wherein the method comprises administering to the subject a first composition comprising 30 micrograms of  the first peptide and an amount of each of the second and third peptides that is equimolar to the first peptide, and wherein the method further comprises administering to the subject:
a third composition comprising 60 micrograms of  the first peptide and an amount of each of the second and third peptides that is equimolar to the first peptide,
a fourth composition comprising 90 micrograms of  the first peptide and an amount of each of the second and third peptides that is equimolar to the first peptide,
a fifth composition comprising 150 micrograms of  the first peptide and an amount of each of the second and third peptides that is equimolar to the first peptide,
a sixth composition comprising 300 micrograms of  the first peptide and an amount of each of the second and third peptides that is equimolar to the first peptide,
a seventh composition comprising 450 micrograms of  the first peptide and an amount of each of the second and third peptides that is equimolar to the first peptide,
an eighth composition comprising 600 micrograms of  the first peptide and an amount of each of the second and third peptides that is equimolar to the first peptide,
 the first peptide and an amount of each of the second and third peptides that is equimolar to the first peptide
and subsequently administering to the subject a tenth composition comprising 900 micrograms of  the first peptide and an amount of each of the second and third peptides that is equimolar to the first peptide,
wherein the third, fourth, fifth, sixth, seventh, eighth, ninth, and tenth compositions are administered after administration of the first composition and before administration of the second composition.  

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: Instant amendments to the claim overcome the 112(b) rejections of record. Applicant’s arguments are persuasive with respect to the obviousness rejection as the cited reference is commonly owned as early as the effective filing date of the instant application. The double patenting rejections over the copending applications 15306154 and 16660420 are moot as they have been abandoned. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SATYANARAYANA R GUDIBANDE/Primary Examiner, Art Unit 1658